Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00510-CR

                                       Ronnie Ray BROOKS,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005CR7426
                         The Honorable Sharon S. MacRae, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 21, 2015

DISMISSED FOR WANT OF JURISDICTION

           In 2005, in trial court number 2005-CR-7426, appellant entered into a plea bargain with

the State, pursuant to which he pleaded guilty or nolo contendere to the offense of sexual assault.

Brooks v. State, No. 04-05-00778-CR, 2006 WL 47282, at *1 (Tex. App.—San Antonio Jan. 11,

2006, no pet.). The trial court sentenced appellant to eight years’ confinement and imposed a

$1,200.00 fine in accordance with the plea agreement and signed a certificate stating this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2);

Brooks, 2006 WL 47282, at *1. Appellant timely filed a notice of appeal, and thereafter, the trial
                                                                                                   04-15-00510-CR


court clerk filed the clerk’s record, which included the trial court’s rule 25.2(a)(2) certification and

the written plea bargain agreement. See TEX. R. APP. P. 25.2(d); Brooks, 2006 WL 47282, at *1.

Because this court is required to dismiss an appeal “if a certification that shows the defendant has

the right of appeal has not been made part of the record,” we rendered an order advising appellant

that his appeal would be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate

Procedure unless an amended certification showing that he had the right to appeal was made part

of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Brooks, 2006 WL 47282, at *1. No

amended certificate was filed. Accordingly, we dismissed the appeal. See TEX. R. APP. P. 25.2(d),

37.1; Brooks, 2006 WL 47282, at *1. Our mandate issued on March 27, 2006. 1

        Despite the foregoing, in 2012 and 2014, in the same trial court number, appellant filed a

number of pro se motions, none of which it appears were ever ruled upon by the trial court. Then,

in April 2015 and August 2015, again in the same trial court number, appellant filed two pro se

notices of appeal. However, appellant failed to state in either notice what order or judgment he

was attempting to appeal. Nevertheless, based on an affidavit of indigency, the trial court

appointed attorney Michael Raign to represent appellant with regard to these “appeals.”

        As noted above, our mandate in trial court number 2005-CR-7426 (appellate number 04-

05-00778-CR) issued on March 27, 2006. Accordingly, it appeared from the record before us that

we lack jurisdiction over this attempted second appeal from the same judgment. See TEX. R. APP.

P. 19.1 (appellate court cannot vacate or modify judgment after plenary power has expired);

Minnfee v. Proyor, No. 01-12-00943-CV, 2013 WL 709254, at *1 (Tex. App.—Houston [1st Dist.]

2013, no pet.) (“Appellant is not entitled to a second appeal from the trial court’s judgment


1
 A mandate issued by the appellate court is a formal command requiring the lower court to comply with the appellate
court’s judgment. Tex. Parks & Wildlife Dept. v. Dearing, 240 S.W.3d 330, 347 (Tex. App.—Austin 2007, pet.
denied). In other words, the mandate is the means of enforcing the appellate court’s judgment. Saudi v. Brieven, 176
S.W.3d 108, 117 (Tex. App.—Houston [1st Dist.] 2004, pet. denied).

                                                       -2-
                                                                                      04-15-00510-CR


dismissing the case.”). We therefore ordered appellant to file a written response in this court

showing cause why we should not dismiss this appeal for want of jurisdiction. We advised

appellant that if he failed to satisfactorily respond, the appeal would be dismissed. Appellant has

not filed a response establishing this court’s jurisdiction.

       Because appellant is attempting a second appeal from a judgment from which he has

already appealed and in which mandate issued, we lack jurisdiction to entertain this appeal. See

TEX. R. APP. P. 19.1. Accordingly, we dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM

Do Not Publish




                                                 -3-